DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This is the Final Office Action in response to the Amendment filed on May 19, 2022 for Application No. 16/445,982, title: “Trading Platform System And Method”.

Status of Claims
Claims 1-21 were pending.  By the 05/19/2022 Response, claims 1, 8, and 15 have been amended, and no claim has been added or cancelled.  Accordingly, claims 1-21 are pending and have been examined.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/686,929, filed on 06/19/2018.  For the purpose of examination, the 06/19/2018 is considered to be the effective filing date.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to the application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 1-21 recite a computer-implemented method, program, and system for producing trusted financial market data.  The claims are directed to a process, manufacture product, and machine which fall within the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A, Prong 1: 
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.

First, although the preamble of claim 1 recites “a computing device”, the claim steps, such as reading, collecting, calculating, submitting, enabling, producing, and saving are not tied to a machine.  Under the broadest reasonable interpretation, these claim steps can be interpreted to be performed within a human mind or by paper and pencil.  Thus, these claim steps failed the M-or-T (Machine or Transformation) test.

Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claim 1 recites, in part, A computer-implemented method,…, for producing trusted financial market data comprising: collecting,…, market data concerning a cryptocurrency from one or more data providers, including; reading a list of coin pair data provider combinations; collecting trading data during a data collection for at least a portion of the coin pair data provider combinations; calculating an exchange rate associated with the market data to effectuate determining a settlement data value for a respective cryptocurrency coin pair associated with each of the one or more data providers, including calculating a volume-weighted average of the exchange rate and a total volume; submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting; enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data; producing trusted financial market data based, at least in part, upon the plurality of opinions; and saving the exchange rate on the blockchain of the cryptocurrency. The limitations cover concepts relating to Organizing Human Activity, specifically, commercial or legal interactions as this is directed to producing trusted financial data. These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

In addition, the newly added limitations “reading a list of coin pair data provider combinations; collecting trading data during a data collection for at least a portion of the coin pair data provider combinations” are merely the pre-solution activities for data gathering, and the limitations “including calculating a volume-weighted average of the exchange rate and a total volume” is merely additional details for the calculating step.  These additional details further narrow the scope of the claim, but do not change the analysis.  Further narrowing the details of an abstract idea does not change the analysis since a narrower abstract idea does not make it any less abstract.  These additional limitations, individually or in combination as ordered, do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. 

Claim 8 recites a computer program product and claim 15 recites a computing system with the similar elements and limitations as discussed in method claim 1.  Thus, these claims also are directed to an abstract idea (Step 2A Prong 1-Yes, the claims recite an abstract idea).

Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements such as a computing device, and a computing device via an application programming interface (API) and step of saving the determined exchange rate.  Moreover, the present specification supports that the additional elements of the computing device via an application programming interface (API) are merely generic computers that apply the abstract idea ([0015-0016] & pg.11 ln. 11-12]).  Therefore, these additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components (Step 2A Prong 2-No, the claims are not integrated into a practical application). 


Step 2B:
Under Step 2B, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  The claim as a whole is directed to obtaining information about an exchange rate for a security.  Reading, calculating, collecting and determining an exchange rate and total volume data is mere data gathering, as supported by the MPEP 2106.05(g), see Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  The additional elements are used for collecting rate exchange data for market-making activity.  [0003] of the Specification acknowledges that “liquidity and price discovery” is already known but not effectively implemented in blockchain-settlements. The step of saving the determined exchange rate is no more than merely applying the abstract idea to a generic computer, See MPEP 2106.05(f). However, no limitation of the claim distinctly points out the use of blockchain or the improvement to the system. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-7 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2-7 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with calculating, collecting and determining an exchange rate data is not an inventive concept. Therefore, the claims are not patent eligible.
Independent method Claim 8 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 8 is substantially similar to method Claim 1.
 Claims 9-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Independent method Claim 15 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 15 is substantially similar to method Claim 1.
 Claims 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 1-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-21 are not patent eligible (Step 2B-No, the claims are not significantly more than the abstract idea).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (US 20200013049 A1) in view of Heller et al. (US 20080249788 A1) and further in view of Ginis (US 2019/0102838 A1.  Hereinafter referred to as Ingram, Heller, and Ginis respectively. 
With respect to claim 1, 
A computer-implemented method, executed on a computing device, for producing trusted financial market data comprising (Ingram, [0022] teaches The coin-basis engine is used to determine crypto currency cost basis functions as a real time calculator and index for real-time cost basis determination and value tracking for any crypto currency. The coin-basis engine analyzes blockchain transactions for a heterogenous mix of blockchain based or digital crypto-currencies, market events, currency exchanges and related property/trade transactions to determine taxable basis and taxable gains of crypto currency tokens., [0049] teaches The Coin-basis Engine contains an integrated process of several AI's (Natural speaking AI), Intelligent workspace, Machine learning based raw data engine, Deep learning and Supervised learning modules. The system can connect thru adapters to various data sources, including financial market data feeds, other Coin-basis gateways, and external AI's using rest API thru its integrated gateway.), including: 
Ingram teaches the following limitations:
collecting, on the computing device via an application programming interface (API), market data concerning a cryptocurrency from one or more data providers (Ingram, [0022], [0049],); 
reading a list of coin data provider combinations (Ingram, [0022], [0049]); and
collecting trading data during a data collection period for at least a portion of the coin pair data provider combination (Ingram, [0022], [0049]);
Ingram in view of Ginis teaches the following limitations:
calculating an exchange rate associated with the market data to effectuate determining a settlement data value for a respective cryptocurrency coin pair associated with each of the one or more data providers (Ingram, [0022], [0041-0047]), including calculating a volume-weighted average of the exchange rate and a total volume (Ginis, [0044] “Some alternative statistical methods include Recent Volume Weighted Average Price (VWAP) and Weighted-Mid Price.  According to a Recent VWAP methodology, “recent” is computed over the previous N trades, or over a K period of time, or a V recent volume.);  
Ingram teaches the following limitations:
and saving the exchange rate on the blockchain of the cryptocurrency (Ingram, [0035] teaches determine cost basis for Bitcoin tokens, the original purchase prices must be known.  Bitcoin tokens are bought and sold on the market like any other commodity. For tax purposes, the currency type and exchange rate at the time of purchase and sale is critical to know for a correct computation of capital gain. For example, if a token was purchased in Euros, but the owner is American, the value of the currency must be known at the time of purchase relative to US dollars. Since the transaction ledger for a bitcoin token is stored in the token ledger, this data is available by reading the ledger.)
However, Ingram in view of Ginis does not teach: 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting (Heller, [0017-0021] teaches Opinions can be formed independent of individual transactions. The rating logic and the values are uniform and applicable to all entities (e.g., individual, corporation, agency, organization, partnership, etc.), and eliminate the use of the buyer/seller feedback to establish credibility. These entities can be individuals, legally formed corporations or organizations as well as municipalities. The values used in the quantitative model are socially and financially accepted principles and are non-judgmental or subjective. The factors are tangible and measurable rather than perceived and provide an opinion regarding the risk that an entity (e.g., a seller or buyer) will satisfy the terms of an obligation.); 
enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data (Heller, [0030-0031]); 
[[and]] producing trusted financial market data based, at least in part, upon the plurality of opinions (Heller, [0028] teaches the present invention addresses the problem of using reputation to establish trust between two or more entities in the entities' ability to satisfy an electronic commerce transition (such as an auction) without the drawbacks of subjective or time sensitive feedback systems. The present invention generates an objective opinion about an entity's ability to satisfy its obligations by utilizing existing risk predicative and publicly filed data about the entity, such as that entity's ability to meet other financial or consumer obligations as well as its current legal standing in the marketplace and society at large. Financial risk and legal factors may be unobtrusively gathered by the embodiments of the present invention without bias, error, and time constraints endemic in current subjective feedback reputation satisfaction systems and in current systems that measure behavior at well-defined points in the commerce transaction., [0030-0031]);
Heller does teach: 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting (Heller, [0017-0021] teaches Opinions can be formed independent of individual transactions. The rating logic and the values are uniform and applicable to all entities (e.g., individual, corporation, agency, organization, partnership, etc.), and eliminate the use of the buyer/seller feedback to establish credibility. These entities can be individuals, legally formed corporations or organizations as well as municipalities. The values used in the quantitative model are socially and financially accepted principles and are non-judgmental or subjective. The factors are tangible and measurable rather than perceived and provide an opinion regarding the risk that an entity (e.g., a seller or buyer) will satisfy the terms of an obligation.); 
enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data (Heller, [0030-0031]);
[[and]] producing trusted financial market data based, at least in part, upon the plurality of opinions (Heller, [0028] teaches the present invention addresses the problem of using reputation to establish trust between two or more entities in the entities' ability to satisfy an electronic commerce transition (such as an auction) without the drawbacks of subjective or time sensitive feedback systems. The present invention generates an objective opinion about an entity's ability to satisfy its obligations by utilizing existing risk predicative and publicly filed data about the entity, such as that entity's ability to meet other financial or consumer obligations as well as its current legal standing in the marketplace and society at large. Financial risk and legal factors may be unobtrusively gathered by the embodiments of the present invention without bias, error, and time constraints endemic in current subjective feedback reputation satisfaction systems and in current systems that measure behavior at well-defined points in the commerce transaction., [0030-0031]);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for Analyze market transaction related to all currencies in the Blockchain as taught above by Ingram and Ginis and implement a system for socio-economic opinions and more specifically to a method for developing an objective opinion. as taught by Heller to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth (Heller, [0018]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to the ability to collect exchange data with the motivation to receiving a request for an objective opinion of the seller from a buyer and retrieving data regarding the seller from trusted sources (Heller, [0011]).

With respect to claim 2, Ingram in view of Ginis and Heller teaches the invention as stated in claim 1.  Ingram utilizing the trusted financial market data to define a reference rate (Ingram, [0048-0050]).
With respect to claim 3, Ingram in view of Ginis and Heller teaches the invention as stated in claim 2. Ingram claim 2 wherein the defined reference rate is utilized for the settlement of financial options / derivatives (Ingram, [0048-0050]).

With respect to claim 8,
Claim 8 is directed to the computer program product which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1. 

With respect to Claim 9, Claim 9 is directed to the product which is implied by the method of claim 2, and is therefore rejected o the same rational as claim 2.

With respect to Claim 10, Claim 10 is directed to the product which is implied by the method of claim 3, and is therefore rejected on the same rational as claim 3.

With respect to claim 15,
Claim 15 is directed to the system which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1.

With respect to Claim 16, Claim 16 is directed to the system which is implied by the method of claim 2, and is therefore rejected o the same rational as claim 2.

With respect to Claim 17, Claim 17 is directed to the system which is implied by the method of claim 3, and is therefore rejected o the same rational as claim 3.

Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Ginis and Heller as applied to claims 1, 8 and 15 above, and further in  view of De Chabris (US 2010/0049647 A1).  Hereinafter referred to as Ingram, Heller and De Chabris respectively. 
With respect to claim 4, Ingram in view of Ginis and Heller teaches the invention as stated in claim 1. Heller further teaches wherein enabling a plurality of market observers to opine concerning the value of market data includes (Heller, [0030-0031]):
However, Ingram in view of Ginis and Heller does not teach:
enabling a plurality of market observers to vote concerning the value of market data.
De Chabris does teach: 
enabling a plurality of market observers to vote concerning the value of market data ([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; ).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth as taught Ingram by Heller  and implement a method of forming tradable rights related to shared equity as taught by De Chabris to provide a method for a voting right arising from an underlying financial security (De Chabris , [0022]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to have partial opinion of the seller from a buyer and retrieving data regarding the seller from trusted sources with the motivation being to implement efficient allocation of voting rights within the capital markets. (De Chabris, [0019]).

With respect to claim 5, Ingram in view of Ginis and Heller in further view of De Chabris teaches the invention as stated in claim 4.  Ingram in view of Heller does not teach wherein enabling a plurality of market observers to vote concerning the value of market data includes: 
enabling a plurality of market observers to stake-based vote concerning the value of market data.
De Chabris does teach 
wherein enabling a plurality of market observers to vote concerning the value of market data includes (([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; ).): 
enabling a plurality of market observers to stake-based vote concerning the value of market data ([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; )).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth as taught Ingram by Heller  and implement a method of forming tradable rights related to shared equity as taught by De Chabris to execute the motivation as mentioned in Claim 4.

With respect to claim 6, Ingram in view of Ginis and Heller in further view of De Chabris teaches the invention as stated in claim 5.  However, Ingram in view of Ginis and Heller does not teach wherein enabling a plurality of market observers to stake-based vote concerning the value of market data is configured to provide rewards for voters who vote with the majority and punish voters who vote in the minority.
De Chabris does teach wherein enabling a plurality of market observers to stake-based vote concerning the value of market data is configured to provide rewards for voters who vote with the majority and punish voters who vote in the minority ([0024] teaches enable a range of services relating to the new form of security including: i) creation of such securities; ii) processing of completed purchase and sale transactions and tracking holdings; iii) communicating voting related information; iv) distributing and reporting transaction information; v) evaluating opportunities amongst such securities and analyzing portfolio impacts; and vi) guaranteeing payments and fulfillment of voting elections., Note: Examiner reasonably interprets that the reward of payment is giving to the majority in the fulfilment of voting elections).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth as taught Ingram by Heller  and implement a method of forming tradable rights related to shared equity as taught by De Chabris to execute the motivation as mentioned in Claim 4.

With respect to claim 7, Ingram in view of Ginis and Heller in further view of De Chabris teaches the invention as stated in claim 4.  However, Ingram in view of Ginis and Heller does not teach wherein enabling a plurality of market observers to vote concerning the value of market data include:
enabling a plurality of market observers to record their vote concerning the value of market data on a distributed ledgering system.
De Chabris does teach wherein enabling a plurality of market observers to vote concerning the value of market data includes ([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers;): 
enabling a plurality of market observers to record their vote concerning the value of market data on a distributed ledgering system ([0004] teaches the corporate issuer of the security (the "Issuer") transmits the information relevant to the vote to its transfer agent/registrar. The transfer agent/registrar has a record of all registered holders of the shares and can thus pass along the information to the recorded shareholders either directly or via the Financial Firms where the shares are held., [0036] further teaches a data processing system for administering a tradable voting right security which comprises only the right to vote in an issuer's shareholder vote, the data processing system comprising: [0037] computer means for recording the particulars of the voting right security, [0038] data entry means for entering sufficient particulars of any trades of the voting right security in a trading period to permit a computation of both the net and the sum of all trades made by traders in said voting right securities at the end of the trading period;, Note: Examiner reasonably interprets the transmitted information of registered shareholders  includes balance sheet  information distributed to shareholders with voting authority).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods to provide data from trusted sources may be publicly available data, such as credit reports, financial reports, market data aggregators, electronic marketplaces, court filings, police records, governmental records and so forth as taught Ingram by Heller  and implement a method of forming tradable rights related to shared equity as taught by De Chabris to execute the motivation as mentioned in Claim 4.

With respect to Claim 11, Claim 11 is directed to the product which is implied by the method of claim 4, and is therefore rejected o the same rational as claim 4.

With respect to Claim 12, Claim 12 is directed to the product which is implied by the method of claim 5, and is therefore rejected o the same rational as claim 5.

With respect to Claim 13, Claim 13 is directed to the product which is implied by the method of claim 6, and is therefore rejected o the same rational as claim 6.

With respect to Claim 14, Claim 14 is directed to the product which is implied by the method of claim 7, and is therefore rejected o the same rational as claim 7.

With respect to Claim 18, Claim 18 is directed to the system which is implied by the method of claim 4, and is therefore rejected o the same rational as claim 4.

With respect to Claim 19, Claim 19 is directed to the system which is implied by the method of claim 5, and is therefore rejected o the same rational as claim 5.

With respect to Claim 20, Claim 20 is directed to the system which is implied by the method of claim 6, and is therefore rejected o the same rational as claim 6.

With respect to Claim 21, Claim 21 is directed to the system which is implied by the method of claim 7, and is therefore rejected o the same rational as claim 7.
Response to Arguments
With regard to the 101 rejection, Applicant contends the amended claims 1-21 do not recite a judicial exception.  The Examiner respectfully disagrees and refers to the rejection above.  As explained in the rejection above, the additional details further narrow the scope of the claim, but do not change the analysis.  Further narrowing the details of an abstract idea does not change the analysis since a narrower abstract idea does not make it any less abstract.  These additional limitations, individually or in combination as ordered, do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself.  Applicant further contends as amended the claimed invention improves the technology of cryptocurrencies by providing an effective implementation for improving the liquidity and price discovery by saving exchange rate information on the blockchain of the cryptocurrency itself.  The Examiner respectfully disagrees.  The alleged improvement is not to the technology of the cryptocurrency or blockchain but to the abstract idea itself.

With regard to the 103 rejection, Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new grounds of rejection.

Conclusion
Claims 1-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697